Title: To Thomas Jefferson from William Duane, 10 June 1801
From: Duane, William
To: Jefferson, Thomas


               
                  Sir.
                  Philadelphia. June 10, 1801.
               
               I was honored by yours of the 23 May, which I should have acknowleged before could I have found a person to whose care I might entrust the delivery of a letter. Lieutt. Mc’Ilroy late commander of the Augusta has informed me of his intention to proceed this morning, and I embrace the opportunity of writing by him. Mr M’Ilroy it appears incurred the enmity of captain Sever, by drinking Mr Jefferson’s health in the West Indies and attributes his dismission to that and the like political causes, which he considers as particulary unfortunate at this time from the experience which he had as an officer for ten years in the Mediterranean on board a British ship of war, in which he rose by merit, tho’ originally impressed. I mention these facts from a conviction of their truth, and my personal knowlege of his uncommon merits as a seaman.
               The death of F. A. Muhlenburg on the 4th instt. has produced a change in the political prospects in this State. His conduct on the British treaty, lost him the confidence of all the independent republicans; the opposite party had determined to run him for Governor, on finding that the General would not be made their instrument; which, I believe, from his being the real agitator of the schism which took place in the last Session of our legislature he would have been willing to become. There is no other character among the Germans of talents and standing equal to the deceased; his capacity as a German writer was admired, and there does not appear to be any one equal to him left. Some of the Germans talked of General Heister, but he is too honest a man to submit to any measure that could produce a division. The consolidation of the republican interest will therefore depend in the first instance on the degree of countenance which the violent men in office meet with, and on the precautions of the Governor in his appointments. There are many disaffected to him, on account of some few appointments already made, and as is usual without just grounds of dissatisfaction. But I make no doubt, that upon the removal of men who have been oppressors and persecutors here, the effect will be a more firm and general adherence than even in the last General Election to the principles by which alone security can be obtained. The continuation of Humphrys as naval constructor has given considerable disquiet, the communications which I have had concerning him, his abuses of trust and wrongs to individuals for opinion sake, would fill several sheets. The remembrance of his son being appointed to France for his assault on Ben. Franklin Bache is as strong as if it happend but a month since. Even since I have been confined, the republicans & men too of the first credit and standing in the southern district of this city have repeatedly applied to me for information. I have stated as my opinion that nothing would be done hastily, but upon due enquiry no man who had abused his trust to corrupt or persecuting purposes would obtain the confidence of the administration. As they are so kind as to repose considerable confidence in my opinions, I apprehend these assurances tend to quiet them in some measure, that there are numbers discontented at the continuance in office of the three principal officers of the Customs.
               I communicated to Mr. Reich (the medal Engraver) the intimation to wait on Mr Boudinot which I suppose he has done.
               What you are pleased to say with regard to the prosecutions exactly agrees with my recollection. I do not precisely recollect what I said to Mr. Gallatin, but when I wrote him I was under the impression, that a course different from your wishes had been pursued. I understood that the Sedition Law being unconstitutional, it would be treated as a nullity; but when I wrote, the prosecution was then coming on in court under that law. I could account for this in no way but by supposing that Mr. Lincoln or Mr. Dallas had mistaken your sentiments, because the agitation of the question in court under that law appeared to me, a recognition of its validity. I feared nothing from the goodness of Mr Lincoln’s heart, but I apprehended lest he should be apprehensive of meeting the displeasure of his Eastern friends, by openly opposing that Law; and that therefore his instructions to Mr. Dallas were not so strong, as were necessary, or so precise as the Spirit of your intentions demanded. It was peculiarly irksome to me on many accounts. I was deprived of Mr. Dallas’s legal aid, and Mr. Cooper was engaged in the mission to Luzerne in this State, but remained solely to defend me. Mr Dickerson tho’ possessing the purest esteem and the best dispositions, yet from his youth could not appear to advantage against Mr. Ingersol, a man who entertains the most incurable hatred for me, and was the instigator of the attack which has robbed me of my birth right for the present. I do not recollect feeling any sentiment of dislike to a change of Judicature, and I am sure no change could be for the worse, from a court where the clerk contrives to hack the Juries out of men who were British soldiers in arms against American Independance and Tories, who have never renounced their sworn allegiance to George III of which a late Jury was composed. Indeed after my efforts to obtain Evidence at Washington, of which General Mason or his brother J. T. Mason can inform you, I see no prospect of ever obtaining any evidence; and if it should ever come on again, I must be obliged to submit it to the discretion of the court; tho’ no man can doubt the truth of every tittle uttered in the publication. Could the evidence be brought forward, I certainly was willing to stand a fair trial, but the Court has decided that a commission is a matter of favor—that as I knew the Congress was to be removed to Washington I ought to have considered that before I published—and that I could have the benefit only of such evidence as was within a given distance!
               There have been so many of these prosecutions, that I was really bewildered by the mass of evidence necessary to meet them. To have gone to court upon them all would have left me no time to transact my ordinary business, and Mr. Dallas has so generously and zealously undertaken my defence on all these cases, that I have avoided whenever I could intruding upon him, leaving to the approach of term the arrangements to be made. I had spoken to him, however, to obtain a statement of the causes, which he undertook to forward himself. At present I have no opportunity of communication with him, but upon a deliberate consideration of the situation in which I have stood, and now stand, and the feelings of my family, I do not hesitate to solicit a noli prosequi upon that prosecution.
               In absolute peril or in a great struggle for a great good, I believe I should be one of the last to shrink from danger or contest. I am neither shaken in my principles nor broken in spirit. But after the turbulent contest which I have gone thro’ with this most remorseless of factions, and injured as I have been in the stigma put on me, contrary to precedent, and under the refusal to accept a crowd of authentic documents as collateral evidence of my birth and attachment to my country, I am shocked—I begin to feel the injury I have sustained, and to consider that it has been done, because I was not base—but because I have been formidable to oppressors. I look at my family and I see united in it those who have been long the victims of Federal persecution along with my offspring, combining the claims of eight years contest and persecution: the descendants of Franklin and the beloved wife of the amiable and good Bache, become my inheritance and my delightful care.
               When I see all my country men at peace, and republicanism diffusing concord and harmony, under the reign of liberty and moderation—I cannot but think it hard, that I alone should still remain the victim. If I stood alone—had I no concerns but those which are personal, I should scorn to look behind; but when at this moment a combination is entered into to prevent the purchase of books or stationary at a store which I have opened upon a credit—when the Collector of the Customs, seeks to deter Auctioneers and Merchants from advertising in my paper—and when all the profits arising from that paper, do not enable me to disencumber myself from the debts with which it was incumbered during the unexampled struggles and sacrifices of my predecessor, I think I should be insensible to my family interests, if I were not to solicit such protection as may be fairly and justly held out to me, considering that all the hostility towards me arises from the very effect of efforts against those who seek to overwhelm me.
               I had determined before the election, that upon the success of the peoples choice, I should dispose of the paper and pursue another profession, but I find the hatred so violent against me that it would follow me for ever, and in any other situation I should not possess such formidable means of defence. But the paper, tho’ it maintains my family affords no surplus, even to discharge old debts, which has induced me to extend my views to the bookselling and stationary; if encouraged in these, I may still thrive, or if changes take place here which would influence the mercantile interest, my business would reward my past and future industry
               I have taken the liberty to speak without reserve, because I entertain that opinion of your liberality that you will excuse it. The world think me making a fortune, because I am always cheerful!—My friends think it unnecessary to be very particular in their favors in the way of business because they say industry & talents like mine will always meet reward!—The best paper in the United States must of course be the most profitable!—That they never consider that there is more money spent in making it a good paper, and more labour than on any two papers in the union! and that this must be the case, or it must become as vapid and dull as those that are more profitable and printed cheaper!
               I proposed giving you an outline of the late legal proceedings—but have already taken too much of your time. It is my purpose to petition Congress, and submit to its decision the evidence which the Circuit Court refused.
               It is my purpose to carry a sufficient supply of stationary to Washington, if I should be so fortunate as to be favored by the heads of departments—but unless I have an assurance of their support, I cannot subject myself to the heavy debt which I should incur by making a suitable provision. If I had an estimate of the quantities required for a given time, and assurance of favor, I could obtain a stock instantly to any amount.
               Beleive me with the most sincere respect & attachment Your obedt servant
               
                  
                     Wm. Duane
                  
               
             